4250 NORTH DRINKWATER BOULEVARD

SACKS TIERNEY F.A., ATTORNEYS

FOURTH FLOOR
SCOTTSDALE, ARIZONA 85251-3693

ho

> ow ww A Dn uw SF W

— inne
ine,

 

 

Caseela2ScuPOBPSolTR PRUURHSS1 Filed dONAco Page Obs 8

James W. Armstrong (No. 009599)
james.armstrong@sackstierney.com
Brian E. Ditsch (No. 009075)
brian.ditsch@sackstierney.com
SACKS TIE Y P.A.

4250 N. Drinkwater Blvd., Fourth Floor
Scottsdale, Arizona 85251-3693
Telephone: (480) 425-2600

Karl H. Sommer (admitted pro hac vice)
karls@sommerkarnes.com

SO R KARNES & ASSOCIATES
125 Lincoln Ave, Suite 221

Santa Fe, New Mexico 87501
Telephone: (505) 989-3800

Attorneys for Defendant

UNITED STATES DISTRICT COURT Cx \

DISTRICT OF ARIZONA
Brian Erskine, No. 3:20-cv-08123-PCT-JJT
Plaintiff,
Vv. MOTION TO SUBSTITUTE
DEFENDANT'S ESTATE
Forrest Fenn, AS A PARTY
Defendant.

 

 

Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, Zoe Fenn Old, in
her capacity as Personal Representative of the Estate of Forrest Burke Fenn, hereby moves
for entry of the accompanying form of Order substituting the Estate in place of Defendant
Forrest Fenn, deceased. As indicated in the Statement Noting Death of Defendant [Doc 35]
filed in this case on September 8, 2020, Mr. Fenn died on September 7, 2020, in Santa Fe,
New Mexico.

Under Rule 25(a)(1), "[a] motion for substitution may be made by any party or by
the successors or representatives of the deceased party." 6 Moore's FEDERAL PRACTICE —

CIVIL § 25.12[1] (3d ed. 2020) [hereinafter Moore's]. By Order of the First Judicial

 

 
4250 NORTH DRINKWATER BOULEVARD
FOURTH FLOOR
SCOTTSDALE, ARIZONA 85251-3693

SACKS TIERNEY P.a.. ATTORNEYS

nA Di ta Io

wo C8 ~s DR

10
11

13
14
15
16

 

 

Cageel 20eceOBD33 ER MamunrenitSb 1 Fiddd D220 Page? Db3 8

District Court of Santa Fe County, Mr. Fenn's daughter, Zoe Fenn Old, was appointed the
Personal Representative of Mr. Fenn's Estate, and she has accepted the duties of that
appointment. See Exhibits 1-2, attached hereto. Among those duties is the power to
"prosecute or defend claims or proceedings in any jurisdiciion for the protection of the
estate ... ." N.M. STAT. ANN. § 45-3-715(A)(22). Ms. Old is therefore the "proper party” to
be substituted for the deceased defendant in her capacity as the Personal Representative of

Mr. Fenn's Estate. See 6 Moore's § 25.12[3].

RESPECTFULLY SUBMITTED this 7th day of October, 2020.

SACKS TIERNEY P.A.

By: /s/ James W. Armstrong

James W. Armstrong
Brian E. Ditsch

SOMMER KARNES & ASSOCIATES

By: /s/ Karl H. Sommer
Karl H. Sommer

Attorneys for Defendant

 
SACKS TIERNEY P.A., ATTORNEYS

4250 NORTH DRINKWATER BOULEVARD

FOURTH FLOOR
SCOTTSDALE, ARIZONA 8525]-3693

i)

tuo

16
17
18
Lo
20
21

23
24
25
26
27
28

 

 

Cased 29m qRGRaSaI5Rr Qsseaaiedsl Fide OMdeRQ0 Pages2688

CERTIFICATE OF SERVICE
I hereby certify that on October 7, 2020, I electronically transmitted the foregoing

document to the Clerk's Office using the CM/ECF System for filing and transmittal of a

Notice of Electronic Filing to the following CM/ECF registrants:

Brian Erskine
1338 Sabatina Street
Prescott, Arizona 86301
Plaintiff pro se

/s/ Toni Cooper

[2844726]

 

 
Case 4:38-€V-88953:TR RAGA Fe INOEA Pease Haile

EXHIBIT 1
 

Case 4:20-cv-08953-J5R POGWMANSOL Filed LOCAL Papedafls

FILED 1st JUDICIAL DISTRICT COURT
Santa Fe County

40/6/2020 9:47 AM

KATHLEEN VIGIL CLERK OF THE COURT
Francine Lobato

FIRST JUDICIAL DISTRICT COURT
COUNTY OF SANTA FE
STATE OF NEW MEXICO

NO. D-0101-PB-2020-00204

IN THE MATTER OF THE ESTATE OF
FORREST BURKE FENN, DECEASED

ORDER FOR INFORMAL PROBATE OF WILL
AND APPOINTMENT OF PERSONAL REPRESENTATIVE

 

ZOE FENN OLD (the “Applicant”) has submitted an Application for the Informal Probate
of Will and for Appointment of Personal Representative (the “Application”) requesting the informal
probate of the Last Will and Testament of Forrest Burke Fenn executed on August 25, 2017 and the
appointment of the Applicant as the Personal Representatives of the Estate of Forrest Burke Fenn
(the “Estate”) in an unsupervised administration, without bond. Based upon the statements made
under oath in the Application by the Applicant, the Court FINDS:

1. Forrest Burke Fenn (the “Decedent”) died on September 7, 2020 at the age of 90
years domiciled in Santa Fe County, New Mexico.

2. The Application is complete,

3. The Applicant has swom that the statements contained in the Application are true to
the best of her knowledge and belief.

4, The Applicant appears from the Application to be an interested person as defined by
the laws of this state.

5, On the basis of the statements in the Application, venue is proper.

6. An original, duly executed and apparently unrevoked Last Will and Testament of

Decedent executed on August 25, 2017 is in the possession of this Court; the Last Will and

 
 

 

ase 120-cv-O0553 JER OOGUKN SOL Kiet 1OGALO Pagedotis

Testament bears the required signatures showing valid execution and may be probated without
further proof.

T. No demands of interested persons or notice of any proceedings conceming the
Decedent in New Mexico or elsewhere have been received by the Applicant.

8. More than 120 hours have elapsed since Decedent’s death, and the time for original
probate and appointment has not expired because less than three years have passed since Decedent’s
death.

9, The Application indicates that no personal representative has been appointed in this
or any other county of New Mexico.

10. The person who was nominated to act as Personal Representative of the Estate has
renounced her right to be appointed Personal Representative of the Estate.

11. The Applicant was nominated in the Last Will and Testament of the Decedent to act
as the first successor Personal Representative, without bond, in an unsupervised administration.
The person named to act as the Personal Representative under the Last Will and Testament of
Decedent executed on August 25, 2017 has filed her Renunciation of the Right to be Appointed
as Personal Representative with the Court. The Applicant is qualified to act as Personal
Representative of the Estate, and has priority entitling Applicant to the appointment.

THEREFORE, IT Is HEREBY ORDERED THAT:

A, The Last Will and Testament of Forrest Burke Fenn executed on August 25, 2017 is
admitted to Informal Probate.

B. Zoe Fenn Old is appointed as the Personal Representative of Decedent’s Estate in an

unsupervised administration without bond.

Order for Informal Probate of Will and
Appoiotment of Personal Representative Page 2 of 3

 
Case 4$:36-cy-B8P58-JTR RRA FDIC Aegpedatie

C. Letters Testamentary shall be issued upon the filing of the Acceptance of the

Personal Representative. . }
ZT

DISTRICT COURT JUDGE

 

 

 

SUBMITTED BY:

APRIL, DOLAN & HICKEY, P.C.

    

By:

 

Jobn M. Hickey
460 St. Michael’s Drive, Suite 1000
Santa Fe, New Mexico 87505

(505) 988-2900

(505) 988-2901 (fax)

Attorneys for Applicant, Zoe Fenn Old

Order for Informal Probate of Will and
Appointment of Personal Representative Page 3 of 3

 

 
to

Case B20-cv-08123-JSR Document 36-3 Filed 10/07/20 Page 8 of 8

Brian Erskine,

V.

The Estate of Forrest Burke Fenn, by and
through its Personal Representative, Zoe

Fenn Old,

UNITED STATES DISTRICT COURT

Plaintiff,

Defendant.

 

 

 

 

Upon motion, and good cause appearing,

DISTRICT OF ARIZONA

No. 3:20-cv-08123-PCT-JJT

ORDER GRANTING
SUBSTITUTION OF PARTY

IT 1S HEREBY ORDERED that the Estate of Forrest Burke Fenn, by and through

Zoe Fenn Old in her capacity as Personal Representative, be substituted in the place and stead

of Forrest Fenn as the Defendant in this case.

[2844810]

 
